                        UNITED STATES DISTRICT COURT
                       MIDDLE DISTRICT OF PENNSYLVANIA

LISA LOUGHNEY,                        )    CIVIL ACTION NO. 3:19-CV-01101
             Plaintiff                )
                                      )
      v.                              )     (ARBUCKLE, M.J.)
                                      )
LACKAWANNA COUNTY, et al.             )
           Defendants                 )
                                  ORDER

     In accordance with the accompanying Memorandum Opinion, IT IS HEREBY

ORDERED THAT:

     (1)    Defendants CCI and Zaloga’s Motion to Dismiss (Doc. 13) is DENIED.


Date: March 31, 2020                      BY THE COURT

                                          s/William I. Arbuckle
                                          William I. Arbuckle
                                          U.S. Magistrate Judge




                                      Page 1 of 1
